Citation Nr: 0729193	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  03-30 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and his acquaintance


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1987 to 
February 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for multiple 
sclerosis.  The decision was confirmed in August 2002.  

In July 2007, the veteran testified before the undersigned 
Veterans Law Judge (VLJ) at a Board hearing at the RO at 
which good cause was shown under the provisions of 
38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) for this appeal 
to be advanced on the Board's docket.  


FINDING OF FACT

Resolving all doubt, the record shows competent evidence of a 
multiple sclerosis diagnosis within seven years after 
discharge from service.


CONCLUSION OF LAW

Multiple sclerosis was incurred in active service.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When a veteran has sufficient service and multiple sclerosis 
becomes manifest to a degree of 10 percent or more within 
seven years from the date of separation from such service, 
the law provides that such disease shall be presumed to have 
been incurred in service. 38 C.F.R. §§ 3.307(a)(3), 3.309; 
see also 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8018 
(minimum rating for multiple sclerosis is 30 percent).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The medical evidence shows a present diagnosis of multiple 
sclerosis since September 1996.  A November 1997 private 
medical statement notes that the veteran had five relapses of 
multiple sclerosis since September 1996.  This is seven 
months after the seven year presumptive period since 
discharge from service in February 1989.  Additional 
probative evidence shows, however, that the veteran had 
symptoms of multiple sclerosis prior to his diagnosis in 
September 1996.  

An April 2001 private medical statement notes that the 
veteran was first seen by the physician in January 1997 with 
sensory symptoms and difficulty walking.  On his initial 
neurological examination, the veteran had abnormal physical 
findings and the cervical and thoracic spinal cord and brain 
magnetic resonance imaging (MRI) showed multiple areas of 
changes due to multiple sclerosis.  The physician commented 
that it was unusual for patients to have this combination of 
abnormalities on an initial attack of multiple sclerosis and 
that his combination of abnormalities (brain, cervical, 
thoracic spinal cord MRI abnormalities, abnormal examination) 
suggested that the veteran had multiple sclerosis for a time 
longer than four months.  The physician conservatively 
estimated that the veteran had multiple sclerosis for at 
least an additional nine months before he was seen, which 
would place the onset of the disease in approximately 
December 1995 or January 1996.
 
The veteran testified that he had trouble with fatigue, 
balance, and dropping things prior to 1996.  He mentioned 
that he started to feel numbness on the inside of his legs 
and recalled one day falling after taking two steps.  Two of 
the veteran's acquaintances also submitted statements and 
testimony that they first noticed the veteran experiencing 
fatigue and weakness in his legs, as well as balance issues 
and dropping things, in 1995.  The veteran and his 
acquaintances are competent to testify as to that which they 
can experience or witness and there is no reason shown to 
doubt their credibility.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Although the first diagnosis of multiple sclerosis was in 
September 1996, the April 2001 private medical statement and 
the veteran's and his acquaintances' credible testimony 
establish that the veteran suffered symptoms from multiple 
sclerosis as early as December 1995, which is within seven 
years of discharge from service.  Therefore, resolving all 
doubt in the veteran's favor, a diagnosis of multiple 
sclerosis is shown within the presumptive period pursuant to 
38 C.F.R. §§ 3.307, 3.309, and service connection for 
multiple sclerosis is warranted.  38 C.F.R. § 3.102.









ORDER

Entitlement to service connection for multiple sclerosis is 
granted, subject to the rules and payment of monetary 
benefits.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


